Title: [Diary entry: 12 December 1785]
From: Washington, George
To: 

Monday 12th. Thermometer at  in the Morning— at Noon and 58 at Night. Morning cloudy and soft without any wind. In the Evening it began to Mizzle, and after dark to rain fast and continued to do so until I went to bed and how much longer I know not. Majr. Farlie went away before breakfast, with 251 Diplomas which I had signed for the Members of the Cincinnati of the State of New York, at the request of General McDougall Presedent of that Society. After an early breakfast George Washington, Mr. Shaw & my self went into the woods back of Muddy hole Plantation a hunting and were joined by Mr. Lund Washington and Mr. William Peake. About half after ten Oclock (being first plagued with the Dogs running Hogs) We found a fox near Colo. Masons Plantation on little Hunting Creek (West fork) having followed on his

Drag more than half a Mile; and run him with Eight Dogs (the other 4 getting, as was supposed, after a second Fox) close and well for an hour—When the Dogs came to a fault, and to cold Hunting until 20 Minutes after 12 When being joined by the missing Dogs they put him up a fresh and in about 50 Minutes killed [him] up in an open field of Colo. Mason’s—every rider & every Dog being present at the death. Two Hounds which were lent, and sent to me yesterday by Mr. Chichester—viz.—a Dog named Rattler, & a Bitch named Juno—behaved very well. My French Dogs also come on—all, except the Bitch which raized Puppies, running constantly whilst the Scent was hot. Mr. Peak & Lund Washington came home to dinner with us.